DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
With the applicants submission dated 08/24/2021, the status of the claims are: claims 1-7, 9-13, and 15-22 are pending; claims 8 and 14, have been cancelled; and claims 19-22 are amended.

Allowable Subject Matter
Claims 1-7, 9-13, and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for an Radio Resource Control Connection Resume procedure (RRC Connection Resume) in a wireless communications system. Each of the Independent claims 1, 9, 10, 15, 19, and 21, contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
For example, the closest prior art, Wu (US 2018/0227843 A1) discloses A communication device of handling connection comprises a storage device for storing an instruction and a processing circuit coupled to the storage device.  The processing circuit is configured to execute the instructions stored in the storage device.  The instruction comprises prioritizing selecting a long term evolution (LTE) network over a 
“generating a second radio resource control message that includes a cell-group-configuration information element that excludes a reconfiguration-with-sync-information element”.
Thus, the claims are in condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411